A petition for rehearing and for supplementing the record has been filed. The order of the circuit judge affirming an award made by the Florida Industrial Commission was signed and filed in the office of the clerk of the circuit court on March 1, 1939, and "recorded in Judgment Book No. 4, at page 54 thereof."
The statute provides that "the compensation order as affirmed," modified or reversed by the circuit court shall be filed in the office of the commission and shall become final unless reversed or modified by the Supreme Court upon appeal taken within thirty days after the entry of the judgment of the Circuit Court. The compensation order as affirmed, reversed or modified by the Supreme Court shall be filed in the office of the commission and shall become final." This provision does not require the order as affirmed by the circuit court to be filed in the office of the commission before an appeal may be taken from the final order of judgment of the circuit court to the Supreme Court.
The entry of the appeal was not dependent upon the filing of the circuit court order of affirmance in the office of the Florida Industrial Commission. Filing the entry of appeal and the bond superseded the execution of the award as affirmed by the circuit court.
The return day of the appeal was violation of the *Page 816 
statute made to a day more than ninety days from the date and filing of the judgment and from the date of the filing of the entry of appeal in the office of the clerk of the circuit court and from the date of the entry of the appeal in "Judgment Hook No. 4."
Even if the record of the appeal in "Judgment Book No. 4" is not a compliance with the intendments of the statute, the filing of the appeal would give this Court jurisdiction of thecause, if the return day of the appeal had been made to a day more than thirty days and not more than ninety days from the date of the judgment appealed from, as required by the statute, a record of the appeal in any particular book not being a prerequisite to the appeal.
The appellee has appeared in the cause in this Court. He does not consent to an amendment of the return day of the appeal to make it conform to the commands of the statute, if that can be done to make the appeal effective after the statutory time for taking the appeal has expired. But the appellee by motion to dismiss challenges the legal sufficiency of the statutory appeal to give this Court jurisdiction of the cause, a ground of the motion being that the return day of the appeal violates the statute. The return day of the appeal is regulated by the statute which should be obeyed in exercising the right of appeal given by the statute.
As the appeal was made returnable to a day more than nine days from the date of the judgment appealed from, in violation of the statute, the appeal was property dismissed.
This Court has held that: "A judgment in an action at law is rendered where it is entered or recorded in the minutes of the court during term time or when in vacation it is put in form for such entry or record and is signed by the judge." Pittsburgh Steel Co. v. Streety, 60 Fla. 183, 53 So. 505; 34 C. J. 55. *Page 817 
In that case the trial was during term time and no judgment was signed by the judge or entered in the minutes of the court during the term in which the trial was had; "but it was put in form for entry or record and signed by the judge" at a later date; it was held that: "in order to bring this judgment here for review a writ of error should be issued and addressed thereto within six months from the date of said judgment," citing the statute.
When a judgment at law is rendered either by being entered in the minutes of the court in term time or by being signed by the judge and filed with the clerk of the court in vacation, such judgment so rendered is appealable. See C. J. 56. The law does not require a judgment at law to be entered or recorded in a book before it is appealable, when the judgment is signed by the judge and filed with the clerk in vacation.
In this case the judgment of affirmance was signed by the judge and filed with the clerk and recorded in Judgment Book No. 4, March 1, 1939. The circuit judge denied a motion of appellants that the judgment signed by him and filed by the Clerk and entered in Judgment Book No. 4, March 1, 1939, in vacation time be vacated and that a new judgment be rendered and be properly "recorded in the records of this court." The law does not require the judgment to be entered in any particular book, and the entry in one of the clerk's official record books rather than another, when, as in this case, entry in a particular book was not ordered by the court, such record if erroneous does not affect the judgment, at least between the parties. 34 C. J. 57. In this case the appellant recognized the entry of the judgment in Judgment Book 4, by appealing March 24, 1939, from the order, award and judgment "entered herein by the Circuit Court of Leon County, Florida, on the 1st *Page 818 
day of March, A.D. 1939, and making the said appeal returnable before the Supreme Court of Florida on the sixth day of June A. D. 1939." The return day was more than ninety days from date on which the judgment was signed by the judge, filed by the clerk and entered in Judgment Book No. 4, March 1, 1939. The entry of appeal is dated March 17, 1939, and was filed March 24, 1939.
Rehearing denied.
TERRELL, C. J., and WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
BROWN, J., dissents.
                    ON PETITION FOR REHEARING